Title: From Thomas Jefferson to John Taylor, 26 November 1798
From: Jefferson, Thomas
To: Taylor, John


          
            Dear Sir
            November 26. 98.
          
          We formerly had a debtor & creditor account of letters on farming; but the high price of tobo. which is likely to continue for some short time, has tempted me to go entirely into that culture and in the mean time my farming schemes are in abeyance, and my farming fields at nurse against the time of my resuming them. but I owe you a political letter. yet the infidelities of the post office and the circumstances of the times are against my writing fully & freely, whilst my own dispositions are as much against writing mysteries, innuendos & half confidences. I know not which mortifies me most, that I should fear to write what I think, or my country bear such a state of things. yet Lyon’s judges, and a jury of all nations, are objects of rational fear. we agree in all the essential ideas of your letter. we agree particularly in the necessity of some reform, and of some better security, for civil liberty. but perhaps we do not see the existing circumstances in the same point of view. there are many considerations dehors of the state which will occur to you without enumeration. I should not apprehend them if all was sound within. but there is a most respectable part of our state who have been enveloped in the X.Y.Z. delusion, and who destroy our unanimity for the present moment. this disease of the imagination will pass over, because the patients are essentially republican. indeed the Doctor is now on his way to cure it, in the guise of a taxgatherer. but give time for the medicine to work, & for the repetition of stronger doses which must be administered. the principle of the present majority is excessive expence; money enough to fill all their maws, or it will not be worth the risk of their supporting. they cannot borrow a dollar in Europe, nor above 2. or 3.  millions in America. this is not the fourth of the expences of this year, unprovided for. paper money would be perillous even to the paper-men. nothing then but excessive taxation can get us along. and this will carry reason & reflection to every man’s door, and particularly in the hour of election. I wish it were possible to obtain a single amendment to our constitution; I would be willing to depend on that alone for the reduction of the administration of our government to the genuine principles of it’s constitution; I mean an additional article taking from the federal government the power of borrowing. I now deny their power of making paper money or any thing else a legal tender. I know that to pay all proper expences within the year would, in case of war, be hard on us. but not so hard as ten wars instead of one. for wars would be reduced in that proportion. besides that the state governments would be free to lend their credit in borrowing quotas.—for the present I should be for resolving the alien & sedition laws to be against the constitution & merely void, and for addressing the other states to obtain similar declarations: and I would not do any thing at this moment which should commit us further, but reserve ourselves to shape our future measures or no measures, by the events which may happen. it is a singular phaenomenon, that while our state governments are the very best in the world without exception or comparison, our general government has, in the rapid course of 9. or 10. years, become more arbitrary, and has swallowed more of the public liberty than even that of England. I inclose you a column cut out of a London paper to shew you that the English tho charmed with our making their enemies our enemies, yet they blush and weep over our sedition law.—but I inclose you something more important. it is a petition for a reformation in the manner of appointing our juries, and a remedy against the jury of all nations, which is handing about here for signature and will be presented to your house. I know it will require but little ingenuity to make objections to the details of it’s execution. but do not be discouraged by small difficulties make it as perfect as you can at a first assay, and depend on amending it’s defects as they develope themselves in practice. I hope it will meet with your approbation & patronage. it is the only thing which can yield us a little present protection against the dominion of a faction, while circumstances are maturing for bringing & keeping the government in real unison with the spirit of their constituents. I am aware that the act of Congress has directed that juries shall be appointed by lot or otherwise as the laws now [at the date of the act] in force in the several states provide. the New England states have always had them elected by their selectmen, who are elected by the people. several or most of the other states have a large number appointed [I do not know how] to attend,  out of whom 12. for each cause are taken by lot. this provision of Congress will render it necessary for our Senators or Delegates to apply for an amendatory law, accomodated to that prayed for in the petition. in the mean time I would pass the law as if the amendatory one existed, in reliance that, our select jurors attending, the federal judge will under a sense of right, direct the juries to be taken from among them. if he does not, or if Congress [refuses?] the amendatory law, it will serve as eye water for their constituents. health, happiness, safety, & esteem to yourself and my ever honored & antient friend mr Pendleton. Adieu.
        